Citation Nr: 1200811	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder. 

2.  Entitlement to service connection for a low back disorder, including as secondary to a right ankle disorder. 

3.  Entitlement to service connection for a low sperm count disorder, including as a result of exposure to radiation. 

4.  Entitlement to service connection for a sigmoid colon polyp including as a result of exposure to radiation. 

5.  Entitlement to service connection for squamous cell carcinoma of the left helix, basal cell carcinoma of the forehead and chest, including as a result of exposure to radiation. 

6.  Entitlement to service connection for thyroid cancer as a result of radiation. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and February 2007 rating decisions of the RO in St. Petersburg, Florida. 

The Board observes that in his substantive appeal, dated in January 2008, the Veteran indicated that he desired a travel board hearing.  Subsequently, in May 2009, following the issuance of a supplemental statement of the case (SSOC), the Veteran submitted another Form 9 along with statements in support of his claim and indicated that he did not want a hearing before the Board.  Therefore, the Board considers his request for a hearing to be withdrawn.  38 C.F.R. § 20.702(e) (2011).  The Board has also considered the May 2009 communication in lieu of a 646 filed by an organization that had been the Veteran's representative until August 2006 but whose representation had been revoked when the Veteran appointed his current representative in August 2006, which referenced the initial hearing request and did not acknowledge the Veteran's May 2009 statement.  Therefore, as the Veteran himself withdrew his hearing request and his current representative did not indicate otherwise in the December 2011 Informal Hearing Presentation, the Board finds no prejudice to the Veteran in proceeding without a hearing. 

The issues of service connection for a low sperm count disorder, sigmoid colon polyp, squamous cell carcinoma, basal cell carcinoma, thyroid cancer, and a right ankle disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The evidence does not support a finding of a current diagnosis of a low back disorder at any time since the filing of the Veteran's claim.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service or a service connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(b) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and private treatment records with the claims file.  

The Board acknowledges that the Veteran did not undergo a VA examination for his low back.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that a VA examination for his low back disorder is not warranted.  Given the absence of a diagnosis of a current low back disorder, a remand for a VA examination would unduly delay resolution.  

As explained below, the Board has considered the Veteran's statements that he has a low back disorder due to his right ankle injury in service.  Specifically, he has reported that when he injured his right ankle in service, pain radiated up to his back.  Transcript (T.) page 12.  The Board has considered his statements regarding continuity of symptomatology but as explained below, finds that competent and credible statements of pain do not support a finding of a current diagnosis.  As explained below, the Board has found that the Veteran is not competent to diagnose the etiology of his low back pain.  Again, given the lack of a current low back disorder, a remand would only unduly delay resolution of the claim.  In addition, the Board finds that the medical evidence of record is sufficient to make a decision on the claim.  Therefore, a remand for a VA examination is not warranted.

Next, the Veteran was afforded the opportunity to testify before a Decision Review Officer (DRO) in October 2007.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) requires that the officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's disability, including whether the Veteran had a current diagnosis of his claimed disability.  Transcript (T) page 12.    

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor has identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)  (2) and that the Board can adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran claims that he has a low back disorder that is due to service.  Specifically, he claims that when he twisted his right ankle in service, he also injured his back.  T. page 12.  He reported that the pain radiated up from his right ankle to his back.  Id.  When asked if he had a current diagnosis, he indicated that he is in constant pain that is similar to a sciatic nerve pinch.  Id.   

Significantly, the evidence does not support a finding of a diagnosis of a low back disorder at any time since the Veteran filed his claim.  Insomuch as the Veteran is qualified to report the continuity of his low back pain since service, the Board does not doubt his credibility regarding such symptomatology; however, the Board also notes that, pain, in and of itself, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As such, the Board finds that the Veteran has no current diagnosis of a low back disorder.  Thus, Shedden element (1) has not been met.  

For entitlement to compensation, the evidence must show the existence of a current disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez, 259 F.3d 1356.  At this time, there is no competent evidence that the Veteran has a low back disorder, other than pain, nor that he had any such disorder at any time while the claim has been on appeal.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the evidence does not indicate a diagnosis of a low back disorder at anytime, even prior to the filing of the Veteran's claim.  

The Board has considered the Veteran's statements that he has a current diagnosis of a low back disorder and that it is related to service or a service-connected disability.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 
 
 In this case, however, the Veteran is not competent to diagnose a low back disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because a low back disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his low back disorder are found to lack competency.

Based on the foregoing, the Veteran's claim for service connection for a low back disorder must be denied as he does not have a current diagnosis. 


ORDER

Service connection for a low back disorder is denied. 


REMAND

Regarding the issues of service connection for claims related to exposure to ionizing radiation, the Veteran submitted additional evidence following the last supplemental statement of the case (SSOC) and prior to the certification of the case to the Board.  Specifically, the Veteran submitted an article regarding radiation exposure and its relationship to developing cancer.  The Board notes that the Veteran had previously submitted a similar article from a separate website; however this particular article has not been considered by the Agency of Original Jurisdiction (AOJ).  Thus, because the evidence from www.cancer.org regarding radiation exposure and cancer had not been previously considered by the AOJ and the evidence was received prior to the certification to the Board, the Board must Remand the case to the AOJ for additional consideration.  38 C.F.R. § 19.37(a)(2011).  As an aside, the Board also notes that as part of the same filing, the Veteran re-submitted other previously-submitted evidence including arguments and artwork indentifying various uniform insignias and their meanings.

Additionally, a review of the record indicates that records from Dr. E., were not requested even though an authorization and consent form for the records was completed in April 2006.  The Board acknowledges that subsequently, in April 2006, the RO requested that the Veteran send more information regarding dates of treatment and type of disorder treated by each physician listed on the numerous authorization and consent forms and that the Veteran did not respond.  However, the Veteran subsequently obtained and sent in his own records related to all of the physicians except Dr. E. Then, in a May 2009 statement in support of his claim, indicated that Dr. E's records relate to the claims regarding skin cancer disorders.  As he has offered a statement indicating that he sought treatment from Dr. E. regarding his skin cancers and the May 2009 statement and April 2006 authorization and consent form both indicate a time frame for treatment, he should be afforded another opportunity to complete an updated authorization and consent form so that the records may be requested. 

Further, the Board acknowledges that in April 2006, the National Personnel Records Center (NPRC) responded to a request regarding the Veteran's claimed radiation exposure and indicated that there were no records in the Veteran's file regarding radiation exposure.  Notwithstanding the foregoing, the Board finds that further development regarding radiation exposure could be done by requesting a review of the ship's deck logs to note whether the Veteran's reported experience is noted as having occurred.  In particular, the RO/AMC should investigate whether the event competently reported by the Veteran regarding a running light repair in 1957 or 1958 is noted in the ship's deck logs.  

Specifically, the Veteran has reported that while he was replacing the ship's night time running lights and daytime operational running lights, someone turned on the ship's radar.  He has reported that he was exposed for approximately 20 minutes.  When he returned from replacing the lights, he noticed that his skin appeared to be burned.  He reported that, at the time, he thought he just had a bad sunburn.  See October 2006 statement submitted with Notice of Disagreement as well as January 2008 statement.  

If the ship's deck logs reveal a record of radiation exposure, or the ship's radar being turned on while someone was repairing the running lights that verifies the Veteran's contentions, then, the RO/AMC should provide the Veteran with a VA examination to further evaluate his claims regarding any current diagnoses.  He has shown diagnoses of a low sperm count disorder, sigmoid colon polyp, squamous cell carcinoma, basal cell carcinoma, and thyroid cancer, and a private physician, Dr. C.T. has indicated that there is published data suggesting that the Veteran's disorders are possible with radar exposure. 

Further, the RO/AMC should consider that the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Next, regarding the issue of a right ankle disorder, the Veteran has competently  reported an in-service incurrence of a right ankle injury that resulted in a cast being placed on his right ankle for a period of time (he has reported durations of 8 weeks and/or 3 months).  Although the Veteran may not be competent to identify the type of injury he experienced, he is competent to report that he sustained a right ankle injury and that he observed a cast on his right ankle for a period of time, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   Similarly, his wife, then fiancé, has corroborated his report by reporting her observations of the cast on the right ankle when the Veteran came home to visit her.  T. page 17.  The Board finds both the Veteran and his wife competent and credible. 

The Board also finds that he has a current right ankle disorder as noted by a January 2005 X-ray, which indicated chronic arthritis in the right ankle.  Further, there is an indication that his current disability is related to service as Dr. L. reviewed the January 2005 X-ray and opined that his current right ankle arthritis may be due to an old ankle sprain.  

Because the Veteran is not competent to relate his in-service symptoms to any currently diagnosed right ankle disorder, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Request a review of the deck logs of the U.S.S. Antietam and inquire as to whether there is a record of repair done to night time running lights and daytime operational running lights in 1957 or 1958.  If so, note whether the ship's radar was turned on during the repair or if there was any other noted radiation exposure.  The Veteran's service records indicate that he served aboard the U.S.S. Antietam from 1957- 1960.  Any negative responses should be noted.  

If the Veteran was exposed to radiation, afford the Veteran the appropriate VA examination to determine whether any of his claimed current disorders that he asserts are related to radiation exposure, are in fact related to radiation exposure in service.  The examiner should consider the undated letter by Dr. C.T., radiation oncologist, who indicated that there are published data suggesting that the Veteran's disorders are possible with radar exposure.  

2.  Send the Veteran a new Authorization and Consent form for completion in order to request records from Dr. E., as the previously filed form has expired.  Then, request records from Dr. E. Any negative responses should be noted.  

3.  Afford the Veteran a VA examination to evaluate the nature and etiology of any right ankle disorder.  The examiner must review the claims file and note such review in the examination report.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has a right ankle disorder that is related to service.  The examiner should address the Veteran's claims regarding an in-service injury and cast even though the service treatment records are silent as to the injury.  The examiner should be  informed that the Veteran is competent to report his observations of injuring his right ankle in service, and wearing a cast for a period of time.  The examiner should also address the January 2005 private X-ray that identified a right ankle disorder that may be due to an old sprain.  

The examiner should also provide a thorough rationale for his or her conclusions.  If the examiner is unable to provide an opinion without resorting to speculation, reasons and bases should be provided addressing why such an opinion cannot be rendered.  

4.  The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the above actions have been completed, readjudicate the Veteran's claim.  If any claim remains denied, issue the Veteran a supplemental statement of the case, and afford him the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


